UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-1505



MARK DAVIS, M.D.,

                                             Plaintiff - Appellant,

          versus


HARRY KNIPP, M.D., Chairman of the Maryland
Board of Physicians, in his official and
individual capacity; CAROL SAMUELS-BOTTS,
M.D., Vice Chairman of the Maryland Board of
Physicians, in her official and individual
capacity;     PAUL     T.     ELDER,     M.D.,
Secretary/Treasurer of the Maryland Board of
Physicians, in his official and individual
capacity; EVELYN T. BEASLEY; HABIB BHUTTA;
CARMEN M. CONTEE; RAMSAY FARAH; PAUL R.
FLEURY; MOISES Z. FRAIMAN; KEVIN B. GEROLD;
CHARLES GREENHOUSE; ROBERT G. HENNESSY; SAMUEL
K. HIMMELRICH, SR.; RAY RUFF; NALLAN C.
RAMAKRISHNA, M.D.; THERESA C. ROHRS, P.A.-C;
HAROLD A. ROSE; GENE STEVENS; SUSAN T.
STRAHAN, M.D.; GEORGE WILLIAMS, M.D.; DOUGLAS
WRIGHT, M.D., Members of the of the Maryland
Board of Physicians, in their official and
individual capacities; C. IRVING PINDER, JR.,
Executive Director of the Maryland Board of
Physicians, in his official and individual
capacity; DELMARVA FOUNDATION; ADELE WILZACK,
Chairman of the Board of Delmarva Foundation,
in her official and individual capacity,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (1:07-
cv-00388-JFM)
Submitted: August 30, 2007              Decided: September 5, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Davis, Appellant Pro Se. Thomas Walton Keech, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland; Thomas T.
Alspach, Easton, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Mark Davis, M.D., appeals the district court’s order

denying his motion for default judgment and dismissing his civil

action in regard to a peer review process against all defendants.

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court. See Davis v. Knipp, No. 1:07-cv-00388-JFM (D. Md. filed May

1, 2007; entered May 2, 2007).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                 AFFIRMED




                                  - 3 -